DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 10-14, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunst (7500700).
Note a latching device for bolting and unbolting seat backrests in motor vehicles, the latching device comprising:  a latch casing (see Figures 1-3) that includes a basic module (1-5) and an exchangeable unbolting module (8-12, 20); the basic module (1-5) including a locking mechanism (1-5) having a catch (1), and at least one pawl (5 and/or 5 and 2); the exchangeable 
Regarding claim 2, note the unbolting module and the basic module are detachably connectable by a detachable plug connection or a screw connection (14a, 14b, 15a, 15b) as described in lines 61-64 of column 4.
Regarding claim 3, note the unbolting module is connectable to the basic module on a head side (top side) of the basic module, as shown in Figures 1-2.
Regarding claim 4, note a drive unit (8, 9, 11) for the mechanically impingeable unbolting element (10, 20), with the drive unit including at least one electromotor (8), as described in line 34 of column 5, and an output element (9, 11) interacting with the unbolting element.
Regarding claim 5, note the output element includes a cam (11) impinging the unbolting element.
Regarding claim 10, note the drive unit (8, 9, 11) is returnable to a basic position after an unbolting process of the latching device.  See Figures 1-4b.
Regarding claim 11, note the latch casing includes a first casing (6) that houses the basic module and a second casing (7) that houses the unbolting module, the latch casing being modular.
Regarding claim 12, note the exchangeable unbolting module (8-12, 20) comprises a motorized or manual unbolting element (10, 20).
Regarding claim 13, note the at least one pawl comprises a latching pawl (5 or 2) and a securing pawl (the other of 5 and 2).
Regarding claim 14, note the latching pawl and the securing pawl are mechanically disconnected.  See Figures 4a and 4b.

Allowable Subject Matter
Claims 6-9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment/Arguments
Applicant’s response filed August 6, 2021 has been fully considered.  Remaining issues are described above.  
Applicant’s amendment to independent claim 1 has necessitated new grounds of rejection (i.e. an alternate interpretation of Kunst).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






mn					               /MILTON NELSON JR/September 15, 2021                                     Primary Examiner, Art Unit 3636